The Honorable Richard D. Lamm State Capitol Building Denver, Colorado 80203
Dear Governor:
I have your request for an opinion  concerning a vacancy on the Board of Regents as a result of Mr. Carrigan's appointment to the Supreme Court.
QUESTIONS PRESENTED AND CONCLUSIONS
1. When a vacancy on the Board of Regents occurs, who fills it?
     The Governor. The appointee serves until the next general election, when a successor is elected. C.R.S. 1973, 23-20-105(1), Colo. Const. art. XII, § 11.
2. If the vacancy occurs after the nominating convention but prior to the next general election, how are candidates for the position selected?
     By the vacancy committee process designated in C.R.S. 1973, 1-14-211(2).
ANALYSIS
If the vacancy occurs more than 45 days prior to the general election the respective vacancy committees may designate party candidates. However, if the vacancy occurs less than 45 days prior to the general election, the Governor's appointee would serve until his successor is duly qualified at the next ensuing general election, pursuant to C.R.S. 1973, 23-20-105(1), C.R.S. 1973, 1-14-211(6), and Colo. Const. art. XII, § 11,supra.
Caveat: The nominee of a vacancy committee should meet the 12-month party designation requirement of C.R.S. 1973, 1-14-211(2)(a).
SUMMARY
When a mid-term vacancy on the Board of Regents occurs, the governor fills the vacancy by appointment until a successor is elected at the next general election. If the vacancy occurs after the nominating convention but prior to the next general election, the candidates are selected by the vacancy committee process designated in C.R.S. 1973, 1-14-211(2). If the vacancy occurs less than 45 days prior to the general election, the governor's appointee would serve until his successor is qualified at the next ensuing general election.
Very truly yours,
                             J.D. MacFARLANE Attorney General
APPOINTMENT PUBLIC OFFICE
C.R.S. 1973, 23-20-105
C.R.S. 1973, 1-14-211
Colo. Const. art. XII, § 11
HIGHER EDUCATION, DEPT. OF University of Colorado EXECUTIVE BRANCH Governor, Office of
When a mid-term vacancy on the Board of Regents occurs, the governor fills the vacancy by appointment until a successor is elected at the next general election. If the vacancy occurs after the nominating convention but prior to the next general election, the candidates are selected by the vacancy committee process designated in C.R.S. 1973, 1-14-211(2). If the vacancy occurs less than 45 days prior to the general election, the governor's appointee would serve until his successor is qualified at the next ensuing general election.